
	

113 HRES 124 IH: Supporting the goals and ideals of National Public Health Week.
U.S. House of Representatives
2013-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 124
		IN THE HOUSE OF REPRESENTATIVES
		
			March 18, 2013
			Ms. Roybal-Allard
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Public Health Week.
	
	
		Whereas the week of April 1, 2013, through April 7, 2013,
			 is National Public Health Week, and the theme for 2013 is Public Health
			 is ROI: Save Lives, Save Money;
		Whereas, since 1995, public health organizations have used
			 National Public Health Week to educate the public, policymakers, and public
			 health professionals about issues that are important to improving the health of
			 the people of the United States;
		Whereas the value of a strong public health system is in
			 the air people breathe, the water they drink, the food they eat, and the places
			 where they live, learn, work, and play;
		Whereas each 10 percent increase in local public health
			 spending contributes to a 6.9 percent decrease in infant deaths, a 3.2 percent
			 decrease in cardiovascular deaths, a 1.4 percent decrease in deaths due to
			 diabetes, and a 1.1 percent decrease in deaths due to cancer;
		Whereas routine childhood immunizations save $9,900,000 in
			 direct health care costs, save 33,000 lives, and prevent 14,000,000 cases of
			 disease;
		Whereas childhood health problems linked to preventable
			 environmental exposures, such as lead poisoning, asthma complications, and
			 developmental disabilities, cost the United States $76,600,000,000 in 2008, and
			 those costs increased from 2.8 percent of total health care costs in 1997 to
			 3.5 percent in 2008;
		Whereas the cost of providing dental care for
			 Medicaid-eligible children who live in communities without water fluoridation
			 is twice as high as the cost for providing dental care for Medicaid-eligible
			 children who receive the oral health benefits of drinking water with
			 fluoridation;
		Whereas a $52 investment in a child safety seat prevents
			 $2,200 in medical costs, resulting in a return of $42 for every $1
			 invested;
		Whereas an investment in workplace wellness initiatives
			 reduces sick leave and results in a return of $3.27 in medical costs alone for
			 every $1 invested;
		Whereas health problems linked to hunger and food
			 insecurity cost $130,500,000,000 annually;
		Whereas, from 1991 to 2006, investments in HIV prevention
			 averted more than 350,000 infections and saved more than $125,000,000,000 in
			 medical costs; and
		Whereas, by adequately supporting public health and
			 prevention, the people of the United States can transform a health system
			 focused on treating illness into a health system focused on preventing disease
			 and promoting wellness: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals
			 and ideals of National Public Health Week;
			(2)recognizes the
			 efforts of public health professionals, the Federal Government, States,
			 municipalities, local communities, and individuals in preventing disease and
			 injury;
			(3)recognizes the
			 role of public health in improving the health of people in the United
			 States;
			(4)encourages
			 increased efforts and investment of resources to improve the health of people
			 in the United States through—
				(A)interventions to
			 promote community health and prevent disease and injury; and
				(B)strengthening the
			 public health system of the United States; and
				(5)encourages the
			 people of the United States to learn about the role that the public health
			 system plays in improving health in the United States.
			
